As filed with the Securities and Exchange Commission on November 8, 2007 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 LaserCard Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 77-0176309 (I.R.S. Employer Identification No.) 1875 North Shoreline Blvd Mountain View, California (Address of principal executive offices) 94043-1319 (Zip Code) Employee Stock Purchase Plan Full title of the plan Steven G. Larson Vice President and Chief Financial Officer LaserCard Corporation 1875 North Shoreline Blvd Mountain View, California 94043 650-969-4428 (Name, address and telephone number of agent for service) Copy to: Stephen M. Wurzburg,Esq. Pillsbury WinthropShaw Pittman LLP 2475 Hanover Street Palo Alto, CA 94304 (650) 233-4500 CALCULATION OF REGISTRATION FEE Title of Securities To be Registered(1) Amount to Be Registered(2) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.01 par value, to be issued under the Employee Stock Purchase Plan. 100,000 $9.602(3) $960,200 $29.48 (1) The securities to be registered include options and rights to acquire $0.01 par value common stock (“Common Stock”). (2) Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (“Securities Act”), this registration statement also covers any additional securities that may be offered or issued in connection with any stock split, stock dividend, recapitalization or any other similar transaction effected without the receipt of consideration, which results in an increase in the number of the Registrant’s outstanding shares of Common Stock. (3) Estimated pursuant to Rule 457(h) under the Securities Act solely for the purposes of calculating the registration fee, based upon the average of the high and low sales prices of the Registrant’s Common Stock on the Nasdaq National Market on November 5, 2007. This Registration Statement shall become effective upon filing in accordance with Rule 462 under the Securities Act. INFORMATION REQUIRED PURSUANT TO GENERAL INSTRUCTION E TO FORM S-8 GENERAL INSTRUCTION E INFORMATION This Registration Statement is being filed for the purpose of increasing the number of securities of the same class as other securities for which a Registration Statement of the Registrant on Form S-8 relating to the same employee benefit plan is effective. The Registrant’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on February 15, 2005 (File No. 333-122841), January 19, 2001 (File No. 333-54026), April 24, 1991 (File No. 33-40096), and March 11, 1988 (File No. 33-20603) are hereby incorporated by reference. PARTII INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.
